Citation Nr: 0315368	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ingrown toenails, 
bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1956 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the RO in 
Roanoke, Virginia which denied service connection for ingrown 
toenails, bilateral feet.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for ingrown toenails, bilateral feet and the VA has made 
reasonable efforts to develop such evidence.

2.  Ingrown toenails, bilateral feet, were not incurred or 
aggravated in service or for many years thereafter.


CONCLUSION OF LAW

Ingrown toenails, bilateral feet, were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the initial rating decision of January 2000, 
the December 2001 rating decision, in the August 2000 
statement of the case, the August 2002 supplemental statement 
of the case and VA letters to the veteran dated in November 
1999, April 2001 and December 2001 have provided the veteran 
with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments.  The rating decisions, statement 
of the case and supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from May 1956 to June 1958.

The veteran's service medical records were destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  There are no records available.  Efforts to 
reconstruct his service medical records were undertaken and 
the veteran was asked to provide any records he possessed.  

In October 1999, the veteran submitted a claim for service 
connection for severe ingrown toenails on both feet.  He said 
during service he was treated twice for ingrown toenails, as 
an outpatient, at the Fort Lewis, Washington dispensary in 
1957 and 1958.  He also stated that he was treated by a 
private doctor for a foot condition and that he would get a 
statement from the doctor pertaining to his present foot 
condition.  He also stated that he was currently undergoing 
treatment at the VAMC in Richmond, Virginia for his feet.

VA outpatient treatment notes, dated June 1999 to December 
1999 reflect treatment for a variety of conditions however 
none of the progress notes reflect treatment for the present 
condition complained of by the veteran.

In October 2000, the veteran submitted a statement 
reiterating his previous assertions.  He stated that he was 
experiencing ongoing soreness and discomfort due to his 
ingrown toenails.  The veteran claimed his injury limited his 
mobility and walking.  He said he was diagnosed with a 
recurring fungus on the big toe of his left foot.  He was 
unable take any medication due to a liver problem.  

Analysis

The veteran contends that he was treated for ingrown toenails 
in service; however, numerous efforts to obtain his service 
medical records have been futile.  The United States Court of 
Claims for Veterans Appeals (Court) has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.

The veteran contends that he incurred ingrown toenails in 
service.  Service connection may be granted for a disability 
resulting from disease or injury in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

The veteran claims service connection for ingrown toenails 
which he asserts were incurred during military service.  
There is no evidence of ingrown toenails.

The veteran has asserted that he incurred ingrown toenails 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no medical or lay evidence of an in-service injury 
of ingrown toenails, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for ingrown toenails.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for ingrown toenails, 
bilateral feet, is denied.


	_________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

